Order filed, April 23, 2014.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00185-CV
                                 ____________

                        CYRIL J. SMITH, JR., Appellant

                                         V.

                      SAIHAT CORPORATION, Appellee


                   On Appeal from the 152nd District Court
                             Harris County, Texas
                      Trial Court Cause No. 2011-09044


                                     ORDER

      The reporter’s record in this case was due March 27, 2014. On April 07,
2014 Cynthia Montalvo Martinez filed a motion for extension of time to file the
reporter’s record which was granted until April 14, 2014. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.
      We order Cynthia Montalvo Martinez, the official court reporter, to file
the record in this appeal within 30 days of the date of this order; with no further
extensions absent exceptional circumstances.

                                 PER CURIAM